Citation Nr: 0316528	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for attention deficit 
disorder, claimed as a nervous disorder.

2.  Entitlement to an increased evaluation for arthritis of 
the right thumb, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.

This appeal arose from November 1994 and November 1996 rating 
decisions of the New York, New York, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the requested benefits.  

The issue of entitlement to service connection for attention 
deficit disorder, claimed as a nervous condition, will be 
subject to the attached remand.


FINDING OF FACT

The veteran's service-connected arthritis of the right thumb, 
status post fusion, is manifested by complaints of stiffness 
and numbness on overuse, trouble grasping and holding small 
objects, some limitation of motion, with no evidence of 
swelling or deformity.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected arthritis of the right thumb have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes (DC) 5003, 5010, 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected right 
thumb fusion with arthritis is more disabling than the 
current disability evaluation  would suggest.  He has stated 
that he has pain, stiffness and numbness with overuse and 
that he has trouble gripping things, particularly small 
objects.  Therefore, he believes that an increased evaluation 
is justified.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included the veteran's VA 
outpatient records, which showed that, on February 12, 1993, 
he had complained of decreased range of motion, slight 
instability, stiffness and cramping pain.  In August 1994, he 
was hospitalized at a VA hospital at which time he underwent 
a fusion of the first metacarpalphalangeal (MCP) joint of the 
right thumb.

VA examined the veteran in October 1995.  He complained of 
pain in the right MCP joint, numbness over the dorsal aspect 
of the right thumb, difficulty grasping and holding objects 
and pain.  The examination found no swelling, and no 
anatomical defects.  Motion was painful at the MCP joint.  
The interphalangeal (IP) joint displayed 0 to 15 degrees of 
motion.  There was poor opposition of the right thumb with 
the other fingers.  The MCP joint had 40 degrees of extension 
and 34 degrees of flexion.  The IP joint had 30 degrees of 
extension and 6 degrees of flexion.  The wrist had 60 degrees 
of extension; 40 degrees of flexion; 30 degrees of radial 
deviation; and 42 degrees of ulnar deviation.  Movement 
elicited tenderness.  Grasping was poor but dexterity was 
normal.  The diagnoses were status post fracture; status post 
fusion; status post ORIF; limitation of motion; and 
degenerative joint disease (DJD).

In September 1995, the veteran had painful hardware removed 
from his finger joint.  VA then re-examined him in August 
1996.  This noted that his grip was poor and that he had no 
flexion or extension of the MCP joint.  He had full range of 
motion of the distal IP joint.  Opposition of the thumb to 
all fingers was limited.  The diagnosis was status post 
traumatic arthritis, limitation of motion and pain.

VA performed another examination of the veteran in August 
2002.  He noted that he was ambidextrous, although he 
preferred to use his right hand (the service medical records 
had noted that he was left-handed).  He stated that he had 
pain that extended from the MCP joint to the wrist, 
particularly if he overused the hand.  He had trouble picking 
up small objects and noted that it was difficult to hold a 
broom (he is employed as a custodian).  The examination noted 
a fusion of the MCP joint.  He was able to extend the thumb 
only to 60 degrees (the left was to 75 degrees); flexion was 
to 35 degrees (38 degrees on the left).  Rotation was free 
and easy and there was no obvious deformity or swelling.  The 
diagnosis was post traumatic arthritis, status post fusion of 
the MCP, first digit on the right.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 5010 (2002), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2002), states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

Favorable ankylosis of the thumb of the minor extremity 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires unfavorable ankylosis.  38 C.F.R. Part 4, 
DC 5224 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the assistance and notification 
duties of VA towards claimants.

In July 2002, the veteran was sent a VCAA notification letter 
by the RO.  This informed him of what he had to show to 
establish entitlement to his claim.  It also notified him of 
what information and evidence would be obtained by VA and 
what information and evidence he could provide in order to 
substantiate his claim.  In addition, he was sent a 
supplemental statement of the case (SSOC) in February 2003, 
which contained the post-VCAA laws and regulations.

Therefore, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claim.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
order to substantiate his claim.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected arthritis of the right thumb is not warranted.  
There is no indication in the record that the veteran has x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  While he has complained that the thumb makes 
it difficult for him to pick up small objects and to handle a 
broom, there is no indication that his arthritis causes 
incapacitating exacerbations.  He does suffer from complaints 
of pain and stiffness, but there is no suggestion in the 
record that he has additional functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
the joint.  There was no evidence of muscle spasm or 
crepitation, nor were there any objective signs of pain on 
examination (such as facial grimacing).  There is also no 
indication of unfavorable ankylosis of the MCP joint; rather 
the VA examination noted that he could extend the thumb to 60 
degrees and flex it to 35 degrees.  In addition, rotation was 
free and easy.  Therefore, it is found that the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for his current degree of disability.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected arthritis of the right 
thumb.


ORDER

An increased evaluation for the service-connected right thumb 
arthritis, status post fusion, is denied.


REMAND

The record contains an April 2000 opinion from a private 
social worker noted that the veteran had suffered from a 
nervous condition and depression that were present prior to 
his service.  It was then opined that his condition had been 
"greatly exacerbated" by his service.  However, it is 
unclear from this statement whether the veteran's condition 
merely flared-up during service or underwent an increase in 
its underlying pathology.  Therefore, it is determined that a 
VA examination is needed.

The case is REMANDED for the following:

The veteran should be afforded a VA 
psychiatric examination.  The examiner 
must provide a definitive diagnosis for 
the veteran's current complaints.  After 
reviewing the entire claims folder, to 
include the service medical records, the 
examiner should render an opinion as to 
whether the veteran suffered from a 
nervous condition or depression prior to 
service.  If these conditions were found 
to preexist service, the examiner should 
render an opinion as to whether any 
preexisting psychiatric disorder, 
including depression underwent an 
increase in severity beyond the natural 
progression of any diagnosed condition 
during his period of naval service.  A 
complete rationale for the opinions 
expressed must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


